Citation Nr: 9924951	
Decision Date: 08/31/99    Archive Date: 09/08/99

DOCKET NO.  98-08 166 A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Evaluation of a seizure disorder, currently rated as 20 
percent disabling.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

E. W. Koennecke, Associate Counsel


INTRODUCTION

The appellant served on active duty from December 1981 to 
December 1987 and from April 1988 to December 1995.

This case comes before the Board of Veteran's Appeals (the 
Board) on appeal from a June 1996 rating decision of the 
Montgomery, Alabama, Department of Veterans Affairs (VA) 
Regional Office (RO).  The veteran should determine if the 
veteran has filed a claim for a total rating for compensation 
on the basis of individual unemployability.  The appropriate 
form should be forwarded to him.


REMAND

The appellant has perfected an appeal as to the initially 
assigned 20 percent evaluation for his service connected 
seizure disorder.  A report of a VA examination in August 
1997 indicated, in part, that the appellant took no 
medication to control his seizure disorder that he was 
working regularly as a plumber.

In an April 1996 request, the RO attempted development of 
outpatient treatment records from the VA Medical Center in 
Tuskegee, Alabama between February and April 1996.  There 
were no records.  In his Notice of Disagreement the appellant 
identified for the first time that he has been taking 
seizure-control medication three times a day since August 
1997.  He has identified treatment by VA physicians for this 
disorder.  Development of this evidence must be undertaken.  
Additionally, in his appeal to the Board the appellant stated 
that he was unemployed because he was physically unable to 
perform manual labor and that he was a full-time student.

Accordingly, this case is REMANDED for the following 
development:

1.  The RO should undertake the 
development of any seizure disorder 
treatment records from the VA Medical 
Center in Tuskegee, Alabama beginning in 
August 1997 in addition to any other 
treatment identified by the appellant and 
associate them with the claims folder.  
Documentation of the request for any 
identified treatment records and any 
response must be associated with the 
claims folder.

2.  The veteran is informed that if has 
competent evidence regarding the 
frequency and type of seizure activity, 
that evidence should be submitted.

If upon completion of the above action, the claim remains 
denied, the case should be returned to the Board after 
compliance with all requisite appellate procedures.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


